
	

114 HR 4048 IH: Syrian Refugee Verification and Safety Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4048
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Graves of Louisiana (for himself, Mr. Boustany, Mr. Abraham, and Mr. Fleming) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), Rules, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To suspend the admission and resettlement of aliens seeking refugee status because of the conflict
			 in Syria until adequate protocols are established to protect the national
			 security of the United States and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Syrian Refugee Verification and Safety Act. 2.DefinitionsIn this Act:
 (1)Appropriate committees of CongressThe term appropriate committees of Congress means the following: (A)The Committee on the Judiciary, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (B)The Committee on the Judiciary, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Appropriate officialsThe term appropriate officials means each of the following: (A)The Secretary of Homeland Security.
 (B)The Secretary of State. (C)The Director of National Intelligence.
 (D)The Director of the Federal Bureau of Investigation. (3)Covered alienThe term covered alien means an alien who is a refugee (as that term is defined in section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) because of the conflict in Syria.
			3.Suspension of admission of refugees from the conflict in Syria
			(a)Suspension of admissions
 (1)In generalNotwithstanding any other provision of law— (A)no covered alien may be admitted to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or any other provision of law;
 (B)no funds may be expended to process applications for covered aliens to be admitted as refugees; and (C)no funds may be expended by the Secretary of State or the Secretary of Health and Human Services to resettle covered aliens in the United States.
 (2)Effective periodSubject to subsection (f), paragraph (1) shall be in effect until the date that is 30 days after the date that the President submits to the appropriate committees of Congress a certification that the provisions of subsections (b) through (e) of this section have been carried out.
 (3)Minimum review periodThe President may not submit the certification referred to in paragraph (2) until after the date that is 270 days after the date of the enactment of this Act to ensure there is adequate time to conduct the necessary evaluation of trends, analysis, and intelligence, and to otherwise obtain the necessary information to review the intelligence and security structures required to make the certifications and submissions required by this section.
 (b)Improved protocols and coordinationEach appropriate official shall submit to the appropriate committees of Congress a certification that includes the following:
 (1)A description of the protocols in place and efforts to enhance protocols to properly adjudicate whether a covered alien is admissible to the United States and to resettle covered aliens in the United States, including a description of—
 (A)all security-related requirements and any enhanced security requirements; (B)how such protocols are adequate to protect the national security of the United States; and
 (C)how such protocols will ensure coordination with Federal, State, and local law enforcement officials in areas where covered aliens will reside.
 (2)A cost assessment of the costs related to the admission of covered aliens as refugees and resettlement of covered aliens in the United States, including potential costs to individual States.
 (3)A description of the enhanced interagency coordination occurring to effectively implement such protocols.
 (4)A statement acknowledging that every covered alien entering the United States as a refugee is required to go through the full enhanced vetting process, as described in this section and carried out by the United States Government.
 (c)Evaluation and review by Inspector General of the Intelligence CommunityThe Inspector General of the Intelligence Community shall submit to the appropriate committees of Congress a comprehensive evaluation and review of the protocols and coordination referred to in subsection (b).
			(d)Update of Congressional Presentation Document from Bureau of Population, Refugees, and Migration
 (1)RequirementThe Secretary of State shall submit to the appropriate committees of Congress an updated Congressional Presentation Document of the Bureau of Population, Refugees, and Migration for Fiscal Year 2016 that reflects security or other risks posed by covered aliens.
 (2)ContentsThe update required by paragraph (1) shall include the following: (A)An assessment of whether the Bureau of Population, Refugees, and Migration, the Department of Homeland Security, and law enforcement and intelligence agencies are successfully protecting the refugee admissions program from infiltration by aliens who pose national security threats to the United States related to the violent extremist organization that calls itself the Islamic State (also known as “ISIS”).
 (B)The identify of the aliens admitted to the United States as refugees since 2001 who subsequently engaged in criminal or terrorist conduct.
 (e)Briefing to CongressThe Secretary of State shall provide a briefing to the appropriate congressional committees on the increase in covered aliens seeking to be admitted as refugees, including whether any covered alien seeking to be admitted as a refugee had, or there was reason to believe may have, engaged in terrorist conduct regardless of whether such conduct was linked to the conflict in Syria or to the violent extremist organization that calls itself the Islamic State (also known as “ISIS”).
			(f)Joint resolution of disapproval
 (1)In generalNotwithstanding any other provision of this section, a certification described in subsection (a) shall not have any effect if, within 15 calendar days after the date on which Congress receives the certification, there is enacted into law a joint resolution disapproving the certification.
 (2)Contents of joint resolutionFor the purpose of this subsection, the term joint resolution means only a joint resolution— (A)that is introduced not later than 3 calendar days after the date on which a certification described in subsection (a) is received by Congress;
 (B)which does not have a preamble; (C)the title of which is as follows: Joint resolution disapproving the certification of the President described in section 3(a) of the Syrian Refugee Verification and Safety Act; and
 (D)the matter after the resolving clause of which is as follows: That Congress disapproves the certification of the President described in section 3(a) of the Syrian Refugee Verification and Safety Act.. (3)Fast track consideration in House of Representatives (A)ReconveningUpon receipt of a certification described in subsection (a), the Speaker of the House of Representatives, if the House of Representatives would otherwise be adjourned, shall notify the Members of the House that, pursuant to this subsection, the House shall convene not later than the second calendar day after receipt of such certification.
 (B)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution described in paragraph (2) is referred shall report it to the House not later than 5 calendar days after the date of receipt of the certification described in subsection (a). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar.
 (C)Proceeding to considerationAfter each committee authorized to consider a joint resolution reports it to the House or has been discharged from its consideration, it shall be in order, not later than the sixth day after Congress receives the certification described in subsection (a), to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (D)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except two hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
					(4)Fast track consideration in Senate
 (A)ReconveningUpon receipt of a certification described in subsection (a), if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this subsection, the Senate shall convene not later than the second calendar day after receipt of the certification.
 (B)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar. (C)Floor consideration (i)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time during the period beginning on the 4th day after the date on which Congress receives a certification described in subsection (a) and ending on the 6th day after the date on which Congress receives a certification described in subsection (a) (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of.
 (D)DebateDebate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (E)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (F)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
					(5)Rules relating to Senate and House of Representatives
 (A)Coordination with action by other houseIf, before the passage by one House of a joint resolution of that House, that House receives from the other House a joint resolution, then the following procedures shall apply:
 (i)The joint resolution of the other House shall not be referred to a committee. (ii)With respect to a joint resolution of the House receiving the resolution—
 (I)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
 (II)the vote on passage shall be on the joint resolution of the other House. (B)Treatment of joint resolution of other houseIf one House fails to introduce or consider a joint resolution under this subsection, the joint resolution of the other House shall be entitled to expedited floor procedures under this subsection.
 (C)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (D)Veto debate and durationIf the President vetoes the joint resolution, debate on a veto message in the Senate under this subsection shall be 1 hour equally divided between the majority and minority leaders or their designees.
 (6)Rules of House of Representatives and SenateThis paragraph and paragraphs (3), (4), and (5) are enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
					
